DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claim 1 is amended. Claims 29-34 are new. Claims 2-8, 11-25, and 28 are cancelled.
Claims 1, 9, 10, 26, 27, and 29-34 are pending for examination below.

Response to Arguments
The amendments to claim 1 overcome the previous objections of claims 1, 26, and 27.
Applicant’s arguments and amendments with respect to the rejection(s) of claim(s) 1, 9, 10, 26, and 27 under USC 103 over Tsuchimura in view of Tsuchimura and in view of Tsubaki have been fully considered and are persuasive. Tsuchimura teaches a polymer having a cation component of an acid generator covalently bonded to the polymer. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously cited art. This art was cited in at least the Office Action of 06/06/2018.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 9, 10, 26, 27, and 29-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirano et al. (US 2011/0244392).
With regard to claims 1, 26, and 29-33, Hirano teaches a resist composition (paragraph [0563]) comprising a polymeric compound and an acid generator (page 79, Table 15, Example 68). The polymeric compound has a repeating unit with the structure shown below (Example 68, A-75, Unit 31).

    PNG
    media_image1.png
    286
    258
    media_image1.png
    Greyscale

This is equivalent to the (a) polymer of instant claim 1, where the bonded acid generator comprises the anion component bonded to the polymer, the cation component is not covalently bonded to the polymer, and the cation comprises a sulfonium cation with an acid labile ester group comprising ethylcyclopentyl (instant claims 26, 29, and 30), except that the cation component does not have a thioxanthone or dibenzothiophene moiety. Hirano further teaches that the anion component can have the general cation Mm+ associated with it (paragraph [0131]) where an Mm+ which is a sulfonium cation which may be the same as the onium salt for the component B is preferred (paragraph [0160]). Hirano also teaches that the sulfonium for the component B can comprise aryl groups as the substituents which form a 5 to 7 membered ring with the sulfur atom (paragraph [0321]). When the ring formed with the sulfur atom is a 5 member ring, the cation comprises dibenzothiophene, as claimed. Therefore, while Hirano does not explicitly show an example with dibenzothiophene and the acid labile group, Hirano clearly contemplates the cation comprising both an acid labile group and a dibenzothiophene moiety as claimed, because Hirano teaches the general sulfonium cation which can comprise aryl rings forming a ring with the sulfur atom, and Hirano also exemplifies cations comprising acid labile groups.
Hirano further teaches that the acid generator component B can have a cation with the formula shown below (paragraph [0323], I-1-6).

    PNG
    media_image2.png
    254
    268
    media_image2.png
    Greyscale

This cation comprises a sulfonium cation with an acid labile ester group comprising methyladamantyl (instant claims 31-33), but not a dibenzothiophene ring. However, Hirano further teaches that the sulfonium for the component B can comprise aryl groups as the substituents which form a 5 to 7 membered ring with the sulfur atom (paragraph [0321]). When the ring formed with the sulfur atom is a 5 member ring, the cation comprises dibenzothiophene, as claimed. Therefore, while Hirano does not explicitly show an example with dibenzothiophene and the acid labile group, Hirano clearly contemplates the cation comprising both an acid labile group and a dibenzothiophene moiety as claimed, because Hirano teaches the general sulfonium cation which can comprise aryl rings forming a ring with the sulfur atom, and Hirano also exemplifies cations comprising acid labile groups.
With regard to claim 9, Hirano teaches the composition above. Hirano further teaches applying the composition to a substrate, exposing the composition, and developing the composition (paragraphs [0564], [0551]-[0553]).
With regard to claim 10, Hirano teaches the method above. Hirano further teaches exposing using EB or EUV (paragraph [0495]). 
With regard to claims 27 and 34, Hirano teaches the cation above with an acid-labile ester group. Hirano also teaches that the cation for the component B (and thus also for the polymer as taught in paragraph [0160]) can alternatively have the following structure (paragraph [0325], structure I-1-3)

    PNG
    media_image3.png
    268
    286
    media_image3.png
    Greyscale

This cation comprises a sulfonium cation with an acid labile acetal group (instant claims 27 and 34). Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to use an acetal acid labile group with the dibenzothiophene containing cation as claimed, because Hirano teaches cations comprising acid labile groups and teaches an acetal acid-labile group as a specific example (paragraph [0325]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772          

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722